Exhibit (10)l


KIMBERLY-CLARK CORPORATION
2011 OUTSIDE DIRECTORS’ COMPENSATION PLAN
(Amended and restated effective May 4, 2016)


1.
INTRODUCTION

The Kimberly-Clark Corporation Outside Directors’ Compensation Plan (the “Plan”)
is intended to promote the interests of Kimberly-Clark Corporation (the
“Corporation”) and its stockholders by enhancing the Corporation’s ability to
attract, motivate and retain as Outside Directors persons of training,
experience and ability, and to encourage the highest level of Outside Director
performance. The Plan is intended to permit the Corporation maximum flexibility
in implementing a compensation policy including aligning the Outside Directors’
economic interests closely with those of the Corporation’s stockholders by use
of equity based compensation awards.
2.
DEFINITIONS

Unless otherwise defined in the text of the Plan, capitalized terms herein shall
have the meanings set forth in this Section 2.
“Affiliate” means any Corporation in which the Corporation owns 20 percent or
more of the equity interest (collectively, the “Affiliates”).
“Award” has the meaning set forth in Section 3 of the Plan.
“Board” means the Board of Directors of the Corporation.
“Change of Control” means an event deemed to have taken place if: (i) a third
person, including a “group” as defined for purposes of Code Section 409A,
acquires shares of the Corporation having 30 percent or more of the total number
of votes that may be cast for the election of Directors of the Corporation; or
(ii) as the result of any cash tender or exchange offer, merger or other
business combination, sale of assets or contested election, or any combination
of the foregoing transactions (a “Transaction”), the persons who were Directors
of the Corporation before the Transaction shall cease to constitute a majority
of the Board of Directors of the Corporation or any successor to the
Corporation.
“Code” means the Internal Revenue Code of 1986 and the regulations thereunder,
as amended from time to time.
“Committee Rules” means the Committee Rules for the Kimberly-Clark Corporation
2001 Equity Participation Plan or any successor plan.
“Director” means a member of the Board.
“Effective Date” means May 4, 2016 for the amended and restated Plan, upon
approval by the stockholders of the Corporation at its 2016 annual meeting. The
Plan was originally adopted effective January 1, 2001.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as amended from time to time.
“Fair Market Value” means the reported closing price of the Stock, on the
relevant date as reported on the composite list used by The Wall Street Journal
for reporting stock prices or, if no such sale shall has been made on that day,
on the last preceding day on which there was such a sale.





--------------------------------------------------------------------------------




“Management Development and Compensation Committee” means the Management
Development and Compensation Committee of the Board.
“Nominating and Corporate Governance Committee” means the Nominating and
Corporate Governance Committee of the Board.
“Option” means a right to purchase a specified number of shares of Stock at a
fixed Option price equal to no less than the Fair Market Value of the Stock on
the date the Option is granted. For purposes of this Plan, Options shall be
issued either as “Annual Options,” as described in subsection 8(a)(iii), or
“Additional Options,” as described in subsection 8(b).
“Outside Director” means a Director who is not on the date of grant of an Award
pursuant to the Plan, or within one year prior to the date of such grant, an
employee of the Corporation or any of its Affiliates.
“Restricted Period” shall mean the period of time during which the
Transferability Restrictions applicable to Awards will be in force.
“Restricted Share” shall mean a share of Stock which may not be traded or sold,
until the date the Transferability Restrictions expire.
“Restricted Share Unit” means the right, as described in Section 10, to receive
an amount, payable in either cash or shares of Stock, equal to the value of a
specified number of shares of Stock. No certificates shall be issued with
respect to such Restricted Share Unit, except as provided in subsection 10(d),
and the Corporation shall maintain a bookkeeping account in the name of the
Outside Director to which the Restricted Share Unit shall relate.
“Retainer” means the annual retainer payable to an Outside Director for services
rendered as a Director. As of the Effective Date, the amount of the cash portion
of such Retainer shall be $100,000 per year, payable in quarterly installments
in advance. The Board may, from time to time, establish a different retainer
amount and/or the method of paying the retainer.
“Rule 16b-3” means Rule 16b-3 under the Securities Exchange Act of 1934, as
amended.
“Retirement” and “Retires” means the separation from service as a Director on or
after the date the Director has attained age 55.
“Stock” means the shares of the Corporation’s common stock, par value $1.25 per
share.
“Stock Appreciation Right (SAR)” has the meaning set forth in subsection 8(l)(i)
of this Plan.
“Transferability Restrictions” means the restrictions on transferability imposed
on Awards of Restricted Shares or Restricted Share Units.
3.
COMPENSATION

The Outside Directors will be entitled to receive compensation for their
services as a member of the Board, and any of its committees, as may be
determined from time to time by the Board following a review of, and
recommendation on, Outside Director compensation made by the Nominating and
Corporate Governance Committee. The compensation paid to each Outside Director
is referred to herein as an “Award”, and may be paid in cash, Stock, Options,
SARs, Restricted Shares, Restricted Share Units, other forms of equity or any
combination thereof as is determined by the Board.





--------------------------------------------------------------------------------




4.
PARTICIPATION AND FORM OF GRANT

Participation in the Plan is limited to Outside Directors. It is intended that
all Outside Directors will be participants in the Plan.
All Awards under the Plan shall be made in the form of Options, SARs, Stock,
cash, Restricted Shares, Restricted Share Units, other forms of equity or any
combination thereof. Notwithstanding anything in this Plan to the contrary, any
Awards shall contain restrictions on assignability to the extent required under
Rule 16b-3 of the Exchange Act.
5.
ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Board, which shall have sole and complete
discretion and authority with respect thereto, except as expressly limited by
the Plan. All action taken by the Board in the administration and interpretation
of the Plan shall be final and binding on all matters relating to the Plan. All
questions of interpretation, administration and application of the Plan shall be
determined by a majority of the members of the Board, except that the Board may
authorize any Directors, officers or employees of the Corporation to assist the
Board in the administration of the Plan and to execute documents on behalf of
the Board. The Board also may delegate to a committee of the Board, or such
other Directors, officers or employees, as the Board determines, such other
ministerial and discretionary duties as it sees fit.
The Corporation or the Board may employ such legal counsel, consultants and
agents as it may deem desirable for the administration of the Plan, and may rely
upon any advice or opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. No member of the Board
shall be liable for any act done or omitted to be done by such member, or by any
other member of the Board, in connection with the Plan, except for such member’s
own willful misconduct or as otherwise expressly provided by statute.
The Board shall have the power to promulgate rules and other guidelines in
connection with the performance of its obligations, powers and duties under the
Plan, including its duty to administer and construe the Plan and the Awards.
All expenses of administering the Plan shall be paid by the Corporation.
6.
TERM OF PLAN

The Plan as amended and restated shall become effective as of the Effective
Date. The Plan shall remain in effect until April 20, 2021, unless the Plan is
terminated prior thereto by the Board. No Awards may be granted after the
termination date of the Plan, but Awards theretofore granted shall continue in
force beyond that date pursuant to their terms.
7.
SHARES SUBJECT TO THE PLAN; ADJUSTMENTS; INDIVIDUAL LIMIT

(a)    Shares Subject to the Plan. The aggregate maximum number of shares of
Stock available for grant under the Plan shall be 1,000,000 shares, subject to
the adjustment provision set forth in subsection 7(b) below. Shares of Stock
subject to the Plan will be shares that were once issued and subsequently
reacquired by the Corporation in the form of treasury stock. Shares subject to
Awards which become ineligible for purchase, and Restricted Shares forfeited,
will be available for Awards under the Plan to the extent permitted by Section
16 of the Exchange Act (or the rules and regulations promulgated thereunder) and
to the extent determined to be appropriate by the Board. Notwithstanding
anything in this Plan to the contrary, each grant of Awards under this Plan
shall be subject to the availability of shares of Stock under this subsection
7(a).





--------------------------------------------------------------------------------




(b)    Adjustments. In the event there are any changes in the Stock or the
capitalization of the Corporation through a corporate transaction, such as any
merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Board, to the extent necessary to preserve the benefit to
the Outside Director contemplated hereby, to reflect such changes in (i) the
aggregate number of shares of Stock subject to the Plan, (ii) the number of
shares and the Award price per share of all shares of Stock subject to
outstanding Awards, and (iii) such other provisions of the Plan as may be
necessary and equitable to carry out the foregoing purposes, provided, however,
that no such adjustment or change may be made to the extent that such adjustment
or change will result in the dilution or enlargement of any rights of any
Outside Director.
(c)    Individual Limit. Notwithstanding anything in this Plan to the contrary,
the aggregate dollar value of equity-based (based on the grant date fair value
of equity-based Awards as determined for financial reporting purposes) and cash
compensation granted under this Plan or otherwise during any calendar year to
any individual Outside Director shall not exceed one million dollars
($1,000,000); provided, however, that in the calendar year in which an Outside
Director is first designated as Chairman of the Board of Directors or Lead
Director, the maximum aggregate dollar value of equity-based and cash
compensation to the Outside Director may be up to two hundred percent (200%) of 
the foregoing limit.
8.
STOCK OPTIONS

(a)    Annual Grant of Options. Except to the extent that the Board determines
otherwise, Options may be granted to Outside Directors under the Plan as
follows:
(i)    The Board, by resolution, may provide that each Outside Director in
office on January 1 of the calendar year may be automatically granted an Option
to purchase a number of shares of Stock to be determined by the Board. The
Board, by resolution, also may provide that each Outside Director who is first
elected or appointed to the Board after January 1 of the calendar year, may be
automatically granted a pro rata number of Options hereunder, without further
action by the Board or the stockholders of the Corporation, on the earlier of
the date of the first regular meeting during the calendar year of the Board or
the Management Development and Compensation Committee after the date such
Outside Director first becomes eligible for the grant of Options under this
subsection 8(a). The Options to be pro rated will be the amount that would have
been paid during the calendar year.
(ii)    In addition, the Board, by resolution, may provide that each Outside
Director who during the calendar year is designated to serve as the Chair of any
one or more of the Audit, Management Development and Compensation, or Nominating
and Corporate Governance Committees of the Board, or such other committee as may
be determined by the Board, may be granted an Option to purchase an additional
number of shares of Stock for each Chair to be determined by the Board.
(iii)    A grant of Options as payment of either the annual Retainer or for each
applicable Chair of a Committee is referred to herein as “Annual Options.”
(iv)    Except as otherwise determined by the Board, Annual Options that may be
granted to each Outside Director, and each Chair of the Audit, Management
Development and Compensation, or Nominating and Corporate





--------------------------------------------------------------------------------




Governance Committees, as of January 1 of the calendar year, shall be
automatically granted, without further action by the Board or the stockholders
of the Corporation, on the date of the regular February meeting of the
Management Development and Compensation Committee.
(b)    Election of Additional Option. To the extent determined by the Board,
each Outside Director may elect to receive the cash portion of his or her annual
Retainer in the form of an additional Option (hereinafter referred to as an
“Additional Option”), in increments of 50 percent of such cash portion of the
Retainer. Except as otherwise provided below, such election must be made prior
to the date that services are rendered in the calendar year in which such
Retainer otherwise would be paid and shall be irrevocable thereafter for such
calendar year; provided, however, that an election by an Outside Director
pursuant to this subsection for a calendar year (or portion thereof) shall be
valid and effective for all purposes for all succeeding calendar years, unless
and until such election is revoked or modified by such Outside Director prior to
the date that services are rendered in such succeeding calendar year(s); and,
provided further, that no such election, revocation or modification may be made
within six months of another such election, revocation or modification if the
exemption afforded by Rule 16b-3 would not be available as a result thereof.
Notwithstanding the preceding, an individual who is first elected to the Board
as an Outside Director during a calendar year may, to the extent determined by
the Board, be permitted to make an election to receive the cash portion of his
or her annual Retainer in the form of an Additional Option, in increments of 50
percent of such cash portion of the Retainer, during the thirty day period
following his or her election date. An election under this paragraph shall be
subject to the terms and conditions of this Section.
The number of shares of Stock subject to this Additional Option shall be based
on 85 percent of the Black-Scholes-Merton valuation of the cash portion of the
Retainer elected to be received as an Additional Option as of the date of grant.
To the extent Additional Options are authorized by the Board, each Outside
Director as of January 1 of the calendar year, shall be automatically granted
the Additional Options elected hereunder, without further action by the Board or
the stockholders of the Corporation, on the date of the February Management
Development and Compensation Committee meeting. To the extent Additional Options
are authorized by the Board, each Outside Director who first becomes eligible
for a grant after January 1 of the calendar year, shall be automatically granted
the Additional Options elected hereunder, without further action by the Board or
the stockholders of the Corporation, on the earlier of the date of the first
regular meeting during the calendar year of either the Board or the Management
Development and Compensation Committee after the date such Outside Director
first becomes eligible and elects the grant of Additional Options under this
subsection 8(b).
(c)    Form of Additional Option Election. An election by an Outside Director to
receive some or all of the cash portion of his or her Retainer as an Additional
Option shall (i) be in writing, (ii) be delivered to the Secretary of the
Corporation, and (iii) be irrevocable in all respects with respect to the
calendar year(s) to which the election relates. If no election has ever been
made by the Outside Director pursuant to subsection 8(b) above, he or she shall
be deemed to have made an election to receive the entire cash portion of the
Retainer in cash.
(d)    Period of Option. The period of each Option shall be 10 years from the
date it is granted.
(e)    Option Price. The exercise price of an Option shall be the Fair Market
Value of the Stock at the time the Option is granted.
(f)    Limitations on Exercise. Each Option shall not be exercisable until at
least one year has expired after the granting of the Option, during which time
the Outside Director shall have been in the continuous service as a Director of
the Corporation;





--------------------------------------------------------------------------------




provided, however, that the provisions of this subsection 8(f) shall not apply
and all Options outstanding under the Plan shall be exercisable in full if the
Outside Director separates from service as a Director within the two (2) year
period following the date a Change of Control of the Corporation occurs.
Commencing one year after the date the Option was granted, the Outside Director
may purchase the total number of shares of Stock covered by the Option;
provided, however, that if the Director separates from service as a Director for
any reason other than death, Retirement, a voluntary decision by the Outside
Director not to stand for reelection to the Board or total and permanent
disability, the Option shall be exercisable only for the number of shares of
Stock which were exercisable on the date of such separation from service. In no
event, however, may an Option be exercised more than 10 years after the date of
its grant.
(g)    Exercise; Notice Thereof. Options shall be exercised by delivering to the
Corporation, as directed by the office of the Treasurer at the World
Headquarters, written notice of the number of shares of Stock with respect to
which Option rights are being exercised and by paying in full the Option Price
of the shares at the time being acquired. Payment may be made in cash, a check
payable to the Corporation or in shares of Stock transferable to the Corporation
and having a Fair Market Value on the transfer date equal to the amount payable
to the Corporation. The date of exercise shall be deemed to be the date the
Corporation receives the written notice and payment for the shares being
purchased. An Outside Director shall have none of the rights of a stockholder
with respect to shares covered by an Option until the Outside Director becomes
the record holder of such shares.
(h)    Exercise after Death, Retirement, Disability or Voluntary Separation of
Service. If a Director dies, retires, becomes totally and permanently disabled,
or separates from service on the Board by reason of a voluntary decision by the
Outside Director not to stand for reelection to the Board, without having
exercised an Option in full, the remaining portion of such Option may be
exercised, without regard to the limitations in subsection 8(f), within the
remaining period of the Option. Upon an Outside Director’s death, the Option may
be exercised by the person or persons to whom such Outside Director’s rights
under the Option shall pass by will or the laws of descent and distribution or,
if no such person has such rights, by his executor or administrator.
(i)    Non-transferability. During the Outside Director’s lifetime, Options
shall be exercisable only by such Outside Director. Options shall not be
transferable other than by will or the laws of descent and distribution upon the
Outside Director’s death. Notwithstanding anything in this subsection 8(i) to
the contrary, Outside Directors shall have the right to transfer Options, to the
extent allowed under Rule 16b-3 of the Exchange Act, subject to the same terms
and conditions applicable to Options granted to the Chief Executive Officer of
the Corporation under Committee Rules.
(j)    Purchase for Investment. It is contemplated that the Corporation will
register shares sold to Directors pursuant to the Plan under the Securities Act
of 1933. In the absence of an effective registration, however, an Outside
Director exercising an Option hereunder may be required to give a representation
that he/she is acquiring such shares as an investment and not with a view to
distribution thereof.
(k)    Options for Nonresident Aliens. In the case of any Option awarded to an
Outside Director who is not a resident of the United States, the Board may (i)
waive or alter the conditions set forth in subsections 8(a) through 8(j) to the
extent that such action is necessary to conform such Option to applicable
foreign law, or (ii) take any action, either before or after the award of such
Option, which it deems advisable to obtain approval of such Option by an
appropriate governmental entity; provided, however, that no action may be taken
hereunder if such action would (1) increase any benefits accruing to any Outside
Directors under the Plan, (2) increase the number of securities which may be
issued under the Plan, (3) modify the requirements for eligibility to
participate in the Plan, or (4) result in a failure to comply with applicable
provisions of the Securities Act of 1933, the Exchange Act or the Code.





--------------------------------------------------------------------------------




(l)    Election to Receive Cash Rather than Stock.
(i)    At the same time as Options are granted the Board may also grant to
designated Outside Directors the right to convert a specified number of shares
of Stock covered by such Options to cash, subject to the terms and conditions of
this subsection 8(l). For each such Option so converted, the Outside Director
shall be entitled to receive cash equal to the difference between the Outside
Director’s Option Price and the Fair Market Value of the Stock on the date of
conversion. Such a right shall be referred to herein as a Stock Appreciation
Right (“SAR”). Outside Directors to whom a SAR has been granted shall be
notified of such grant and of the Options to which such SAR pertains. A SAR may
be revoked by the Board, in its sole discretion, at any time, provided, however,
that no such revocation may be taken hereunder if such action would result in
the disallowance of a deduction to the Corporation under Section 162(m) of the
Code or any successor section.
(ii)    An Outside Director who has been granted a SAR may exercise such SAR
during such periods as provided for in the rules promulgated under Section 16 of
the Exchange Act. The SAR shall expire when the period of the subject Option
expires.
(iii)    At the time an Outside Director converts one or more shares of Stock
covered by an Option to cash pursuant to a SAR, such Outside Director must
exercise one or more Options, which were granted at the same time as the Option
subject to such SAR, for an equal number of shares of Stock. In the event that
the number of shares and the Option Price per share of all shares of Stock
subject to outstanding Options is adjusted as provided in the Plan, the above
SARs shall automatically be adjusted in the same ratio which reflects the
adjustment to the number of shares and the Option Price per share of all shares
of Stock subject to outstanding Options.
(m)    No Repricings. No Option or SAR may be re-priced, replaced, re-granted
through cancellation, or modified without stockholder approval (except in
connection with a change in the Common Stock or the capitalization of the
Corporation as provided in Section 7 hereof) if the effect would be to reduce
the exercise price for the shares underlying such Option or SAR. In addition, no
Option or SAR may be repurchased or otherwise cancelled in exchange for cash
(except in connection with a change in the Common Stock or the capitalization of
the Corporation as provided in Section 7 hereof) if the Option Price or Grant
Price of the SAR is equal to or less than the Fair Market Value of the Common
Stock at the time of such repurchase or exchange. Notwithstanding anything
herein to the contrary, the Committee may take any such action set forth in this
subsection 8(m) subject to the approval of the stockholders.
9.
RESTRICTED SHARES

The Board may from time to time designate those Outside Directors who shall
receive Restricted Share Awards. Each grant of Restricted Shares under the Plan
shall be evidenced by a notice from the Board to the Outside Director. The
notice shall contain such terms and conditions, not inconsistent with the Plan,
as shall be determined by the Board and shall indicate the number of Restricted
Shares awarded and the following terms and conditions of the award.
(a)    Grant of Restricted Shares. The Board shall determine the number of
Restricted Shares to be included in the grant and the period or periods during
which the Transferability Restrictions applicable to the Restricted Shares will
be in force (the “Restricted Period”). The Restricted Period may be the same for
all Restricted Shares granted at a particular time to any one Outside Director
or may be different with respect to different Outside Directors or with respect
to various of the Restricted Shares granted to the same Outside Director, all as
determined by the Board at the time of grant.





--------------------------------------------------------------------------------




(b)    Transferability Restrictions. During the Restricted Period, Restricted
Shares may not be sold, assigned, transferred or otherwise disposed of, or
mortgaged, pledged or otherwise encumbered. Furthermore, an Outside Director’s
right, if any, to receive Stock upon termination of the Restricted Period may
not be assigned or transferred except by will or by the laws of descent and
distribution. In order to enforce the limitations imposed upon the Restricted
Shares the Board may (i) cause a legend or legends to be placed on any such
certificates, and/or (ii) issue “stop transfer” instructions as it deems
necessary or appropriate. Holders of Restricted Shares limited as to sale under
this subsection 9(b) shall have rights as a shareholder with respect to such
shares to receive dividends in cash or other property or other distribution or
rights in respect of such shares, and to vote such shares as the record owner
thereof. With respect to each grant of Restricted Shares, the Board shall
determine the Transferability Restrictions which will apply to the Restricted
Shares for all or part of the Restricted Period. By way of illustration but not
by way of limitation, the Board may provide (i) that the Outside Director will
not be entitled to receive any shares of Stock unless he or she still serves as
a Director of the Corporation at the end of the Restricted Period, (ii) that the
Outside Director will become vested in Restricted Shares according to a schedule
determined by the Board, or under other terms and conditions determined by the
Board, and (iii) how any Transferability Restrictions will be applied, modified
or accelerated in the case of the Outside Director’s death or total and
permanent disability.
(c)    Manner of Holding and Delivering Restricted Shares. Each certificate
issued for Restricted Shares shall be registered in the name of the Outside
Director and deposited with the Corporation or its designee. These certificates
shall remain in the possession of the Corporation or its designee until the end
of the applicable Restricted Period or, if the Board has provided for earlier
termination of the Transferability Restrictions following an Outside Director’s
death, total and permanent disability or earlier vesting of the shares of Stock,
such earlier termination of the Transferability Restrictions. At whichever time
is applicable, certificates representing the number of shares of Stock to which
the Outside Director is then entitled shall be delivered to the Outside Director
free and clear of the Transferability Restrictions; provided that in the case of
an Outside Director who is not entitled to receive the full number of Restricted
Shares evidenced by the certificates then being released from escrow because of
the application of the Transferability Restrictions, those certificates shall be
returned to the Corporation and canceled and a new certificate representing the
shares of Stock, if any, to which the Outside Director is entitled pursuant to
the Transferability Restrictions shall be issued and delivered to the Outside
Director, free and clear of the Transferability Restrictions.
10.
RESTRICTED SHARE UNITS

The Board shall from time to time designate those Outside Directors who shall
receive Restricted Share Unit Awards. The Board shall advise such Outside
Directors of their Awards by a letter indicating the number of Restricted Share
Units awarded and the following terms and conditions of the award.
(a)    Restricted Share Units may be granted to Outside Directors as of the
first day of a Restricted Period. The number of Restricted Share Units to be
granted to each Outside Director and the Restricted Period shall be determined
by the Board in its sole discretion.
(b)    Transferability Restrictions. During the Restricted Period, Restricted
Share Units may not be sold, assigned, transferred or otherwise disposed of, or
mortgaged, pledged or otherwise encumbered. Furthermore, an Outside Director’s
right, if any, to receive cash or Stock upon termination of the Restricted
Period may not be assigned or transferred except by will or by the laws of
descent and distribution. With respect to each grant of Restricted Share Units,
the Board shall determine the Transferability Restrictions which will apply to
the Restricted Share Units for all or part of the Restricted Period. By way of
illustration but not by way of limitation, the Board may provide (i) that the
Outside Director will forfeit any Restricted Share Units





--------------------------------------------------------------------------------




unless he or she still serves as a Director of the Corporation at the end of the
Restricted Period, (ii) that the Outside Director will become vested in
Restricted Share Units according to a schedule determined by the Board or under
other terms and conditions determined by the Board, and (iii) how any
Transferability Restrictions will be applied, modified or accelerated in the
case of the Outside Director’s death or total and permanent disability.
(c)    Dividends. During the Restricted Period, Outside Directors will be
credited with dividends, equivalent in value to those declared and paid on
shares of Stock, on all Restricted Share Units granted to them. These dividends
will be regarded as having been reinvested in Restricted Share Units on the date
of the Stock dividend payments based on the then Fair Market Value of the Stock
thereby increasing the number of Restricted Share Units held by an Outside
Director. Holders of Restricted Share Units under this subsection 10(c) shall
have none of the rights of a shareholder with respect to such shares. Holders of
Restricted Share Units are not entitled to receive dividends in cash or other
property, nor other distribution of rights in respect of such shares, nor to
vote such shares as the record owner thereof.
(d)    Payment of Restricted Share Units. The payment of Restricted Share Units
shall be made in shares of Stock unless the Board determines at the time of
grant that payment will be made in cash or a combination of both cash and shares
of Stock. The payment of Restricted Share Units shall be made within 90 days
following the end of the Restricted Period.
11.
NOTICES; DELIVERY OF STOCK CERTIFICATES

Any notice required or permitted to be given by the Corporation or the Board
pursuant to the Plan shall be deemed given when personally delivered or
deposited in the United States mail, registered or certified, postage prepaid,
addressed to the Outside Director at the last address shown for the Outside
Director on the records of the Corporation.
12.
AMENDMENT AND TERMINATION

The Board may at any time amend, suspend, or discontinue the Plan or alter or
amend any or all Awards under the Plan to the extent (i) permitted by law, (ii)
permitted by the rules of any stock exchange on which the Stock or any other
security of the Corporation is listed, and (iii) permitted under applicable
provisions of the Securities Act of 1933, as amended, the Exchange Act
(including Rule 16b-3 thereof); provided, however, that if any of the foregoing
requires the approval by the stockholders of any such amendment, suspension or
discontinuance, then the Board may take such action subject to the approval of
the stockholders. Except as provided in subsection 7(b), no such amendment,
suspension or termination of the Plan shall, without the consent of the
Director, adversely alter or change any of the rights or obligations under any
Award granted to the Director. The Board may in its sole and absolute
discretion, by written notice to a Director, (i) limit the period in which an
Award may be exercised to a period ending at least three months following the
date of such notice, and/or (ii) limit or eliminate the number of shares of
Stock subject to Award after a period ending at least three months following the
date of such notice. Except as provided in subsection 8(k) and this Section 12,
no such amendment, suspension, or termination of the Plan shall, without the
consent of the Director, adversely alter or change any of the rights or
obligations under any Options or other rights previously granted the Director
under the Plan.
13.
TAXES

The Corporation shall require the withholding of all taxes as required by law.
An Outside Director may elect, to the extent allowed by law, to have any portion
of the federal, state or local income tax withholding required with respect to
an Award satisfied





--------------------------------------------------------------------------------




by tendering Stock to the Corporation, which, in the absence of such an
election, would have been issued to the Director in connection with the Award.
14.
GOVERNING LAW

The terms of the Plan shall be governed, construed, administered and regulated
in accordance with the laws of the state of Delaware and applicable federal law.
In the event any provision of the Plan shall be determined to be illegal or
invalid for any reason, the other provisions of the Plan shall continue in full
force and effect as if such illegal or invalid provision had never been included
herein.
15.
DIRECTOR’S SERVICE

Nothing contained in the Plan, or with respect to any grant hereunder, shall
interfere with or limit in any way the right of stockholders of the Corporation
to remove any Director from the Board, nor confer upon any Director any right to
continue to serve on the Board as a Director.





